Citation Nr: 9910885	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia of knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1992.

This appeal stems from an October 1992 rating decision of the 
RO that denied service connection for chondromalacia of the 
knees.

The Board of Veterans' Appeals (Board) denied this claim in a 
November 1997 decision.  The VA Office of the General 
Counsel, however, along with the veteran, filed a joint 
motion with the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, or "Court") to remand this case for the Board to 
consider the claim in light of the holdings in Hampton v. 
Gober, 10 Vet. App. 418 (1997) and Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Pursuant to an October 1998 
Order from the Court, the Board's denial of this issue was 
vacated and this case was remanded to the Board for further 
adjudication.  Another issue, entitlement to a compensable 
rating for left ear hearing loss, was dismissed by the Court, 
thus leaving the Board decision on that issue in effect.


REMAND

During the March 1992 separation examination, the veteran 
complained of chronic pain in both knees.  There was no 
swelling or effusion.  There was full range of motion with 
moderate discomfort.  The drawer sign was negative.  No 
diagnosis was rendered.

An April 1992 VA examination revealed chondromalacia of both 
knees, but a February 1997 VA consultation examination found 
that the knees were normal.

Given that there were complaints of knee pain in service, and 
a diagnosis of chondromalacia shortly after service, the 
joint motion suggested that the Board must reconcile these 
findings with each other and with the negative 1997 findings.  
It was also noted that it was unclear whether the last 
examination entailed a review of the full record.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Another 
examination is therefore warranted.

To ensure that the VA has discerned the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated either or both knees since 
service.  After securing any necessary 
releases, the RO should obtain these 
records and associate them with the 
claims folder.

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature and extent of all current 
pathology of the knees.  The claims file 
should be reviewed in conjunction with 
the examination, and the examination 
report should reflect that such a review 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
opine whether chondromalacia (or any 
other knee disability) is currently 
present, and, if so, whether such 
disability was as likely as not to have 
been present in service or due to 
service.  Reasons and bases for all 
conclusions should be provided.  The 
veteran is hereby informed that a failure 
to report for the examination may result 
in a denial of the benefits sought.

3.  The RO should then readjudicate the 
veteran's claim of service connection for 
bilateral chondromalacia of the knees.  
If either claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







